Citation Nr: 1022052	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  07-27 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for impotence as secondary 
to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The Veteran served on active duty from May 1963 to June 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Salt Lake City, Utah.

The Veteran testified at a Board hearing before the 
undersigned Veterans Law Judge in April 2008.  A transcript 
of the hearing is associated with the claims folder.


FINDINGS OF FACT

1.  The Veteran is service connected for diabetes mellitus.

2.  The Veteran's sexual impotence developed many years prior 
to his diagnosis of diabetes mellitus.

3.  The Veteran's sexual impotence is not due to or the 
result of, and is not increased in severity by his service-
connected diabetes mellitus.  


CONCLUSION OF LAW

Sexual impotence is not proximately due to, caused by, or 
aggravated by service-connected diabetes mellitus.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.310 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking service connection for impotence as 
secondary to his service-connected diabetes mellitus, type II 
disability.  A disability may be service connected if it is 
proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. § 1110 (West 2002; 38 C.F.R. 
§ 3.310(a) (2009).  Moreover, in general, any increase in 
severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
38 C.F.R. § 3.310(b) (2009).

The Veteran served on active duty from May 1963 to June 1966.  
He served in the Republic of Vietnam from May 1965 to May 
1966.  

A review of his claims folder shows that he was noted to have 
a problem with sexual desire in an August 1998 counseling 
report from L. J. Carlson, Ph.D.  A follow-up report in 
October 1999 noted that the Veteran continued to have 
problems in the area of sexual functioning to include 
erectile dysfunction problems.  

A VA outpatient entry from December 1998 noted that the 
Veteran would wake up with an erection but had performance 
anxiety and tended to avoid sexual relations. 

The Veteran was afforded a VA examination to evaluate his 
posttraumatic stress disorder (PTSD) in January 1999.  The 
Veteran reported a history of being married from 1975 to 1984 
and having one child with his wife.  The Veteran reported 
that his marriage ended because of his heavy work schedule 
and because he was not home much.  He said he became sexually 
impotent.  

The Veteran originally sought entitlement to service 
connection for diabetes mellitus, as secondary to Agent 
Orange exposure, in November 2002.  His claim was denied in 
June 2003.  The Veteran reopened his claim for service 
connection in March 2005.

The Veteran was afforded a VA examination in April 2005.  The 
examiner said the Veteran was reported as having borderline 
diabetes in 1999 and 2000.  A glucose tolerance test 
confirmed his diabetes on March 15, 2001.  The Veteran was 
started on oral medication.  The examiner also noted that the 
Veteran related a history of impotence since the mid-1990's 
and that he had been diagnosed with low testosterone.  The 
Veteran reported that he had tried hormone replacement and 
stopped.  He said he had used Viagra, which did correct the 
condition, but he could not afford to buy it.  

Associated with the claims folder are medical records from 
the Wyoming State Penitentiary for the period from November 
2001 to February 2005.  The state records reflect treatment 
for the Veteran's diabetes but do not contain any relevant 
evidence in regard to the issue on appeal.

The state records also include VA treatment records for the 
period from December 1998 to November 2001.  Several entries 
note the Veteran's continued problems with impotence and his 
use of Gingko Biloba.  The Veteran complained of an inability 
to maintain an erection as well as low desire.  He was noted 
to be using a testosterone patch in December 2000.  An entry 
from January 2001 reported an impression of hypogonadism.  
The examiner said they had discussed various factors that 
could contribute to decreased levels of testosterone and/or 
erectile dysfunction.  These included obesity, medications, 
diabetes, and vascular problems.  The Veteran was to be seen 
in the erectile dysfunction clinic.  A January 2001 entry 
from the impotence clinic noted that the Veteran reported 
that he first noticed problems maintaining erections 8 years 
earlier.  It had been a continuous problem since that time.  
He was noted to have hypogonadism and that he was using a 
testosterone patch.  He was given a test dose of Viagra.  

An entry from March 2001 noted that diabetes mellitus was 
suspected and a glucose tolerance test was ordered.  In April 
2001, the Veteran was noted to have been prescribed Viagra by 
the non-surgical impotence clinic.  

The Veteran was released from prison in February 2005.  VA 
treatment records for the period from February 2005 to 
January 2006 reflect that he sought treatment for his 
hypogonadism on re-establishing his VA care.  He also 
continued to receive treatment for his diabetes mellitus.  

The Veteran was granted service connection for diabetes 
mellitus, on a presumptive basis, by way of a rating decision 
dated in January 2006.  The decision found that there was 
clear and unmistakable error (CUE) in the prior denial of 
June 2003 when the RO had held that there was no diagnosis of 
record.  The 2006 rating decision referred to a VA outpatient 
entry from June 8, 2001, that provided a diagnosis of 
diabetes mellitus based on the results of a glucose tolerance 
test.  

The Veteran was afforded a VA examination in April 2006.  The 
purpose of the examination was to determine if several 
claimed disorders were secondary to the Veteran's now 
service-connected diabetes mellitus.  The examiner referred 
the reader to the VA examination of April 2005 for a history 
of the Veteran's medical status.  The examiner said the 
diagnosis of diabetes mellitus was established on March 15, 
2001.  The examiner said the Veteran's impotence dated back 
some 25 years and more likely than not was related directly 
to his low testosterone level.  He added that the Veteran's 
erectile dysfunction antedated the diagnosis of diabetes by 
many years.  The examiner also said that, it was certainly 
possible that the underlying diabetes mellitus may be 
slightly exacerbating the Veteran's previously existing 
dysfunction, but was only a minor contributing cause, if any.  
He stated the cause of the erectile dysfunction and impotence 
was low testosterone levels.  

VA treatment records for the period from March 2006 to 
September 2006 show continued treatment for the Veteran's 
diabetes mellitus and his low testosterone level.  There was 
no evidence attributing his impotence to diabetes, either by 
causation, contribution, or aggravation.  

The Veteran was afforded a VA contract examination in 
December 2006.  The Veteran's claims folder was not provided 
to the examiner.  The Veteran told the examiner that he had 
been diagnosed with diabetes mellitus in 1991.  The examiner 
reviewed several issues that he said were unrelated to the 
Veteran's diabetes.  The examiner recorded that the Veteran 
reported that he had impotency that had begun approximately 
10 years earlier.  The Veteran said he was unable to achieve 
and maintain erections.  He had received treatment with no 
improvement.  The examiner said the Veteran's impotency 
developed after his diabetes mellitus.  He then said that it 
was likely that the impotency was related to the Veteran's 
diabetes mellitus, secondary to microvascular changes 
associated with diabetes and resulting in an inability to 
maintain and obtain erections.

Additional VA treatment records for the period from July 2006 
to January 2007 show further treatment for diabetes mellitus 
and hypogonadism.  As before, there was no evidence to show a 
relationship between the Veteran's service connected diabetes 
mellitus and his impotency.

A VA examination was sought in March 2007.  The Veteran left 
the examination after he was told that he could not have 
ferrets in the VA facility, but the VA examiner was able to 
provide a medical opinion based on the evidence in the claims 
folder.  The examiner noted that the Veteran was seen in the 
VA endocrinology clinic in 2001.  He reported an 8-year 
history of erectile dysfunction and had tried a testosterone 
patch at that point.  His testosterone level was checked and 
it was low; he was diagnosed with hypogonadism.  The examiner 
noted that the contract VA examiner attributed the Veteran's 
erectile dysfunction to his diabetes mellitus in December 
2006.  She also noted that the VA examiner from April 2006 
did not relate the Veteran's erectile dysfunction to his 
diabetes mellitus; rather, it was related to his 
hypogonadism.  The examiner said that the Veteran's diabetes 
was diagnosed in March 2001 and this was some 8 years after 
the development of his erectile dysfunction.  She noted that 
the VA examiner of April 2006 reported a 25-year history of 
erectile dysfunction that had gotten worse in the last 10 
years.  

The examiner opined that, because of the longstanding nature 
of the Veteran's erectile dysfunction, and that it predated 
his diabetes by 8 or more years, it was likely that his 
impotence was secondary to hypogonadism.  The examiner 
further stated that it was interesting to note that low 
testosterone could be found in diabetics at a higher rate 
than the normal population.  She said this change can predate 
the diagnosis of diabetes.  However, she said, that with the 
information available to her, she would still have to say 
that it is not at least as likely as not, less than a 50 
percent probability, that the Veteran's current impotence was 
caused by or a result of his diabetes.  The examiner added 
that the Veteran's diabetes "may certainly be contributing 
to a worsening of his impotence that may not have happened if 
he had never had the diagnosis of diabetes."  She said it 
was possible that his erectile dysfunction was worse than it 
might have been otherwise if he had not developed diabetes.  

The Veteran testified at a Board hearing in April 2008.  He 
said he was diagnosed with his impotence about the same time 
as his diabetes around 2001.  He said he had been told by a 
VA healthcare provider that his impotence was due to his 
service-connected diabetes.

The Board finds that the evidence of record does not support 
of a grant of service connection for impotence as secondary 
to service-connected diabetes.  The evidence shows that he 
began having erectile dysfunction at least in the late 1980's 
as related during his January 1999 VA examination.  He was 
evaluated and treated for low testosterone, hypogonadism, in 
the late 1990's, prior to his diagnosis of diabetes mellitus.  

The April 2005 VA examiner, after reviewing the claims 
folder, noted a history of impotence dating back to the mid-
1990's.  The contract VA examiner provided an opinion that 
related the Veteran's impotence directly to his service-
connected diabetes mellitus.  However, this opinion is 
afforded no weight.  The examiner did not review the claims 
folder to obtain an objective history of the Veteran's 
impotence.  He relied strictly on the history as related by 
the Veteran.  The Veteran said he was diagnosed with diabetes 
in 1991.  This is a history that is refuted by all of the 
other evidence of record.  The Veteran also said he was 
diagnosed with impotence about 10 years earlier, or after his 
diabetes.  The examiner relied on this factually incorrect 
history to provide his opinion of a positive association.  
Thus, given the inaccurate history, the Board assigns no 
weight to the opinion.  See Elkins v. Brown, 5 Vet. App. 474, 
478 (1993) (rejecting medical opinion as "immaterial" where 
there was no indication that the physician reviewed 
claimant's service medical records or any other relevant 
documents that would have enabled him to form an opinion on 
service connection on an independent basis) (citing Reonal v. 
Brown, 5 Vet. App. 458, 460 (1993)); Swann v. Brown, 5 Vet. 
App. 229, 233 (1993) (medical opinion based solely or in 
large measure on a veteran's reported medical history will 
not be probative to disposition of claim if the objective 
evidence does not corroborate the reported medical history).

The April 2006 and March 2007 VA examiners had access to the 
claims folder and reported that it was reviewed in their 
respective reports.  The April 2006 examiner noted a 
longstanding history of impotence, "probably twenty-five 
years."  It had worsened in the last 10 years.  He also 
noted that the Veteran had been diagnosed with low 
testosterone in 1999.  The examiner related the Veteran's 
impotence to the low testosterone.  The Board notes that the 
examiner said it was "certainly possible" that the 
Veteran's diabetes "may be slightly exacerbating" the 
Veteran's erectile dysfunction.  He said it would only be a 
minor contributing cause.  

The examiner's comments as to the possible exacerbation of 
the Veteran's impotence by his diabetes are not competent 
evidence of actual aggravation or increase of the severity of 
the erectile dysfunction.  See Beausoleil v. Brown, 8 Vet. 
App. 459, 463 (1996) (on claim to reopen a service connection 
claim, statement from physician about possibility of link 
between chest trauma and restrictive lung disease was too 
general and inconclusive to constitute material evidence to 
reopen); Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
(physician's statement that the veteran may have been having 
some symptoms of multiple sclerosis for many years prior to 
the date of diagnosis deemed speculative); Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992) (evidence favorable to 
the veteran's claim that does little more than suggest a 
possibility that his illnesses might have been caused by 
service radiation exposure is insufficient to establish 
service connection).  The choice of words is in contrast to 
the sure opinion that the Veteran's impotence was caused by 
low testosterone levels.  The examiner's comments are 
speculative as to any measure of aggravation.

The March 2007 VA examiner, after review of the claims 
folder, noted that the Veteran's impotence was diagnosed at 
least 8 years prior to his diabetes.  She concluded that the 
Veteran's impotence was due to his hypogonadism.  She also 
provided a general statement that there is a higher rate of 
low testosterone in diabetics and that this change can 
predate the diagnosis of diabetes.  However, she still felt 
that the evidence in this case established the hypogonadism 
as the cause of the Veteran's impotence.

This examiner also said that the Veteran's diabetes 
"certainly may" be contributing to a worsening of the 
impotence.  She said it was possible that his erectile 
dysfunction was worse than it might have been had diabetes 
not developed.  

The Board points to the analysis used for the April 2006 VA 
examiner's similar statements about the Veteran's diabetes 
may be possibly causing a worsening of the impotence.  The 
March 2007 VA examiner's opinion is no less speculative than 
the one expressed in April 2006.  Both examiners expressed a 
medical possibility but did not find it to be the case with 
any degree of certainty.  

The Board has considered whether the Veteran is competent to 
relate his impotence to his service-connected diabetes 
mellitus.  Although he is competent to provide evidence as to 
symptoms of impotence and when he experienced them, he is not 
competent to provide a nexus opinion in this case.  A medical 
opinion is required to determine the etiology of his 
impotence.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Moreover, in light of the objective evidence 
establishing the onset of his impotence years earlier than he 
has related in his several statements, the Veteran's current 
lay statements are afforded little weight in this case.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for impotence as secondary to service-
connected diabetes mellitus.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2009).  

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp 2009)), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between a 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran sought to reopen a previously denied claim for 
service connection in August 2007.  The RO denied the claim 
prior to issuing any notice to the Veteran in September 2007.

The Veteran disagreed with the denial and perfected his 
appeal.  He testified at a Board hearing as to why he 
believed he was entitled to reopen his claim and establish 
service connection on a secondary basis.

The Board reopened his claim and remanded the case for the 
Veteran to be provided with the required notice in July 2009.  
The Appeals Management Center (AMC) wrote to him in August 
2009.  The Veteran was advised of the evidence required to 
substantiate his claim for service connection on a secondary 
basis.  He was further advised of the information required 
from him to enable VA to obtain evidence on his behalf, the 
assistance that VA would provide to obtain evidence on his 
behalf, and that he should submit such evidence or provide VA 
with the information necessary for VA to obtain such evidence 
on his behalf.  The AMC further advised the Veteran on the 
types of evidence he could submit that would support his 
claim for service connection on a secondary basis.  He was 
also asked to submit any medical evidence that he had.  The 
letter included the notice elements required by Dingess for 
how VA determines disability ratings and effective dates.

The Veteran did not respond to the letter.  

The Veteran has not disputed the contents of the VCAA notice 
or alleged that he was prejudiced by the timing of the notice 
in this case.  He was afforded a meaningful opportunity to 
participate in the development of his claim.  From the outset 
he demonstrated actual knowledge of what was required to 
establish service connection as evidenced by his statements 
and testimony regarding his diabetes and impotence.  Thus, 
the Board is satisfied that the duty to notify requirements 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were 
satisfied.

The Board also finds that VA has adequately fulfilled its 
obligation to assist the Veteran in obtaining the evidence 
necessary to substantiate his claim. The Veteran did not 
identify any new evidence that could be obtained on his 
behalf and he did not submit any documentary evidence such as 
medical records or opinions.  He testified at a Board hearing 
in support of his claim in April 2008.  The Board remanded 
his case for additional development in July 2009.  

The Veteran was afforded a VA examination for an opinion as 
to secondary service connection in April 2006.  His claim was 
denied in May 2006.  

The Veteran was afforded a VA examination specifically to 
obtain an opinion in regard to any relationship between his 
service-connected diabetes mellitus and his impotence in 
March 2007, prior to his request to reopen his claim in 
August 2007.  

The Board has considered whether a VA examination was 
required in this case under the duty to assist provisions 
codified at 38 U.S.C.A. § 5103A(d) and by regulation found at 
38 C.F.R. § 3.159(c)(4).  See McLendon v. Nicholson, 20 Vet. 
App. 79, 81 (2006).  The duty to assist under 38 U.S.C.A. § 
5103A(d) and 38 C.F.R. § 3.159(c)(4) is triggered when it is 
necessary to obtain an examination to make a decision in the 
case.  Factors to consider whether an examination is 
necessary include whether there is evidence of a current 
disability, and whether there is evidence that the disability 
may be associated with the veteran's military service but 
there is not sufficient medical evidence to make a decision 
on the claim.  Id.  

As indicated, the guidance in McClendon is directed toward 
direct service connection cases.  However, applying its 
general instruction to this secondary service connection case 
still does not result in a requirement for an examination.  
The issue is well defined.  The Veteran is service connected 
for his diabetes mellitus.  The evidence establishes a 
history of, and current diagnosis of impotence.  There were 
already two thorough VA examinations of record from April 
2006 and March 2007.  Both reports clearly stated that the 
Veteran's impotence was related to his nonservice-connected 
low testosterone/hypogonadism.  As previously discussed, both 
reports provided speculative opinions about a possible 
aggravation of the Veteran's impotence by his service-
connected diabetes.  The Veteran did not identify any 
additional medical evidence that could be obtained in his 
case.  This is so even after the AMC wrote to him in August 
2009.  

The prior examinations were adequate to allow for a proper 
and thorough evaluation of the Veteran's claim.  The Board 
finds that VA has complied, to the extent required, with the 
duty- to-assist requirements found at 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159(c)-(e).

Finally, the Board has conducted a review of the claims 
folder and does not find that the Veteran, or the evidence of 
record reasonably raises a claim for entitlement to service 
connection on a direct basis.  See Robinson v. Shinseki, 557 
F.3d 1355 (Fed. Cir. 2009).  The Veteran was previously 
denied service connection for impotence as secondary to his 
service-connected diabetes in May 2006.  He failed to perfect 
an appeal and the decision became final.  He sought to reopen 
his claim for the same disability in August 2007 and has 
pursued the secondary service connection aspect throughout 
his appeal.  


ORDER

Entitlement to service connection for impotence as secondary 
to service-connected diabetes mellitus is denied.



_____________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


